Citation Nr: 0620402	
Decision Date: 07/14/06    Archive Date: 07/21/06	

DOCKET NO.  04-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD), and if so, entitlement to service connection 
for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to December 
1988 and from September 1990 to December 1990.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.  

2.  No credible evidence supports any of the events 
identified by the veteran as her inservice stressor.  


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in June 2002, which 
denied service connection for PTSD, is final.  38 U.S.C.A. 
§§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 
(2005).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).

3.  PTSD was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.304 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

New and Material Evidence

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 3.104(a).  Generally, in the 
absence of clear and unmistakable error, RO determinations 
that are not timely appealed are final and may not be 
reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

If new and material evidence is submitted or secured with 
respect to a previously denied claim, however, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old.  38 U.S.C.A. § 5108; 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a)(2005).  

In determining if evidence is new and material, VA is 
required to consider all the evidence submitted by a claimant 
since the last final disallowance of a claim.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  Evidence proffered by a 
claimant to reopen a claim is presumed credible for the 
limited purpose of ascertaining its materiality.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).    

In March 2000, the veteran filed a claim for service 
connection for PTSD.  A rating decision denying that claim 
was issued in June 2002 and that same month, the veteran was 
notified of the adverse decision.  The veteran did not file a 
notice of disagreement with respect to that decision and so 
the decision became final.  

Since the June 2002 rating decision, the veteran has 
submitted existing evidence that was not previously submitted 
to the RO.  She presented a new PTSD questionnaire and 
various statements about her claimed stressor event.  At a 
hearing, she gave sworn testimony about stressor events and 
people who were wounded during those events.  She submitted a 
statement by a doctor that included a statement about a 
diagnosis of PTSD.  She also submitted medical treatment 
records which mentioned PTSD.  All of that evidence is 
"new" within the meaning of 38 C.F.R. § 3.156(a).  

Evidence about the stressor events that may be the cause of 
the veteran's purported PTSD is "material" because an 
inservice cause of injury is an essential element of the 
veteran's claim that was not previously established.  
Similarly, the evidence about the veteran's current 
disability, the statement from a doctor about PTSD and 
medical treatment records which mention PTSD are "material" 
because the existence of a current disability is an essential 
element of the veteran's claim that was not previously 
established.  

Since this evidence consists of the opinions of different 
physicians than were previously submitted and relates to a 
different period of time than previously addressed, it is 
neither cumulative nor redundant.  The evidence, when 
considered with the previously-submitted evidence, raises a 
reasonable possibility of substantiating the claim.  Since 
the standard for new and material evidence has been met, the 
claim is reopened, and to that extent, the claim is granted.

Service Connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of PTSD, medical evidence 
establishing a link between the diagnosed PTSD and inservice 
stressor, and credible supporting evidence of an inservice 
stressor.  38 C.F.R. § 3.304(f) (specific rules for PTSD); 
see also 38 U.S.C.A. § 1110 (service connection rules).  None 
of those requirements are established on this record.    

No medical evidence shows that the veteran has ever been 
diagnosed with PTSD.  The veteran's medical records range 
from August 1992 to July 2005.  They contain diagnoses of 
schizoaffective disorder, paranoid schizophrenia, major 
depressive episodes with psychotic features, and psychosis 
(not otherwise specified).  None of those medical records 
show any diagnosis of PTSD. 

In fact, there is medical evidence showing that the veteran 
does not have PTSD.  At the veteran's June 1999 mental 
disorder examination, various psychological tests were 
administered, including the Mississippi Combat Scale for 
Post-Traumatic Stress Disorder (MISS) test.  In analyzing the 
test results, the VA examiner found that the veteran had 
significant exaggeration of symptoms and tended to endorse 
improbable symptoms.  Her MISS test score was midway between 
the means of those groups identified as diagnosed with PTSD 
and those diagnosed with mixed psychiatric disorders.  Given 
the response style noted above, the VA examiner concluded 
that her score should probably be characterized as belonging 
to the latter and not the former distribution.  Thus, the 
only examiner to actually pursue whether the veteran had 
PTSD, did not diagnose PTSD.  

There are places in the record where PTSD is mentioned in 
treatment notes.  In the April 2005 psychiatry note from the 
Lafayette VA Clinic, there is a note that a diagnosis of PTSD 
was made per the patient.  Similarly, a psychologist in 
March 2005 noted a diagnosis of PTSD by history.  And one 
entry in November 2004 indicates an active problem of PTSD.  
But information provided by the veteran and merely recorded 
by a medical examiner is not competent medical evidence of 
PTSD.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical evidence 
to establish service connection).  

The veteran claims that the March 2003 letter from a doctor 
with the Center for Psychiatric and Addictive Medicine 
supports her contention that she has a current diagnosis of 
PTSD.  That letter, however, does not indicate that its 
author made such a diagnosis; the doctor appears to be 
speaking of the veteran's history before she was treated 
there.  But even if it could be read as a PTSD diagnosis, it 
would not be competent evidence of PTSD.  To establish 
service connection for PTSD, a medical diagnosis must conform 
to the diagnostic criteria from DSM-IV.  See 38 C.F.R. 
§§ 3.304(f) and 4.125(a).  Since that doctor did not indicate 
that she followed the DSM-IV criteria, her opinion is not 
sufficient to establish a current diagnosis of PTSD.  

Not only is there no medical evidence to show that the 
veteran has a current diagnosis of PTSD, there is no medical 
evidence that PTSD is connected to any event that occurred 
during service.  The veteran's assertion that her current 
mental disorder is related to service is given no probative 
weight because as a lay person, she is not qualified to 
render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet, App, 492, 495 (1992).  

Finally, there is no credible evidence supporting the 
existence of an inservice stressor.  Each time the veteran 
explains what the inservice stressor is, the narrative is 
different.  In one account, the veteran is the person who is 
hyperventilating during a SCUD missile attack whereas in 
another account, it is her roommate who hyperventilates.  In 
one account, she says she had a psychotic attack during a 
training exercise in the US, whereas in another account, her 
psychotic attack occurred during an actual situation in Saudi 
Arabia where she was required to wear a gas mask.  So, it is 
not entirely clear what the claimed inservice stressor 
exactly was.  

In any event, service records do not provide support for any 
of the described inservice stressor events.  The veteran 
claims that she was treated for mental disorders while 
serving in Operation Desert Shield.  Service medical records 
from her overseas service cannot be found.  But her 
reenlistment examination of July 1992 shows that she had no 
prior history of treatment for a mental condition.  

Since the evidence fails to establish any of the three 
requirements for service connection for PTSD, there is no 
doubt to be resolved in favor of the veteran and  the benefit 
of the doubt doctrine under 38 U.S.C.A. § 5107 (b) and 
38 C.F.R. § 3.102 is not applicable here.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  

The veteran claims that she is entitled to establish the 
occurrence of an inservice stressor by virtue of being a 
combat veteran.  See 38 C.F.R. §§ 3.304(f) and 3.304(f)(1).  
She submitted evidence that the Board for Correction of 
Military Records is adjusting her service records to reflect 
that she is entitled to certain Operation Desert Shield 
medals and service stars.  But 38 C.F.R. § 3.304(f)(1) 
applies only if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat.  It further provides that the claimed 
stressor must be consistent with the circumstances, 
conditions, or hardships of the veteran's service.  The 
veteran's service records show that she was an administrative 
specialist and nothing in those records, or in the papers 
relating to the adjustment of her service records, indicate 
that she was ever engaged in combat against the enemy.  Her 
service records are being adjusted to recognize the service 
that the veteran performed in support of Operation Desert 
Shield.  Since that service was administrative, this veteran 
is not entitled to the presumption of 38 C.F.R. 
§ 3.304(f)(1), and since there is no other evidence 
supporting any inservice stressor,  service connection is not 
warranted.  

Finally, the veteran asserts that because her comrades are 
getting benefits, she also deserves benefits.  But service 
connection for PTSD is based on specific statutory and 
regulatory criteria that simply have not been met in this 
case.  

Duties To Notify And To Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in her possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's April 2003 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
May 2003 Statement of the Case.  It described the evidence 
necessary to substantiate a service connection claim for 
PTSD, identified what evidence VA was collecting, and 
requested the veteran to send in particular documents and 
information and identified what evidence might be helpful in 
establishing her claim.  

Although that letter did not explicitly ask the veteran to 
send VA whatever evidence she had pertaining to the claim, 
this veteran was not prejudiced because the letter asked the 
veteran to send information describing additional evidence or 
the evidence itself to the address at the top of the letter.  
In addition, a May 2000 letter to the veteran had explained 
that if there was any evidence that the veteran wanted VA to 
consider she should provide it to VA.  The veteran then did 
so.    

The April 2003 letter did not address what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection for a PTSD disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  This veteran was not harmed by that omission, 
however, because service connection was denied, rendering 
moot all issues relating to rating criteria and the effective 
date of an award.  

The April 2003 letter also did not notify the veteran about 
what kind of evidence would be considered new and material in 
order to open her case.  See Kent v. Nicholson, No. 04-181, 
2006 WL 1320743 (Ct. Vet. App. March 31, 2006) (because the 
requirements of a new and material case defined particular 
types of evidence, when providing the notice required by 
VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented).  The veteran was not prejudiced by that 
failure because she did submit sufficient evidence to have 
the claim reopened.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA met its duty to assist the veteran by obtaining 
the service medical records that were available, the medical 
records that the veteran had authorized VA to obtain, and by 
providing a hearing so that the veteran could give sworn 
testimony.  

VA was unable to obtain the service medical records that 
pertain to the veteran's overseas service.  VA repeatedly 
requested those records from the National Personnel Records 
Center, the veteran's Reserve unit, and Army Reserve 
Personnel Management Center.  VA also sought treatment 
records from VA medical facilities.  The custodians at these 
Government offices indicated that the records were not 
available.  VA notified the veteran that it could not obtain 
these records.  VA also asked the veteran to supply the 
missing records if she had them.  38 U.S.C.A. § 5103A(b)(2).  
Where a Federal agency has advised VA that the requested 
records do not exist or that the custodian does not have 
them, VA may conclude that further efforts to obtain the 
records would be futile and may end its efforts to locate 
them.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(c)(2).  
VA has met its duty to assist the veteran in obtaining 
evidence to support her claim.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent, the appeal is granted.  

Service connection for PTSD is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


